FILED
                            NOT FOR PUBLICATION                             MAY 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GUILLERMO ZAMORA,                                No. 08-74206

              Petitioner,                        Agency No. A076-213-649

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 5, 2011 **
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       Guillermo Zamora, a native and citizen of Mexico, petitions for review of a

final order of removal. We deny in part and dismiss in part the petition for review.

       We lack jurisdiction to consider Zamora’s current due process claims –

issues which, if meritorious, the Board could have remedied – because he did not


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
raise those claims before the Board of Immigration Appeals. Tall v. Mukasey, 517
F.3d 1115, 1120 (9th Cir. 2008). Those claims are dismissed.

       We have jurisdiction to consider removability because the Board addressed

the issue. Socop-Gonzalez v. INS, 272 F.3d 1176, 1186 (9th Cir. 2001) (en banc).

The immigration judge and the Board did not err in relying on Zamora’s

admissions – made during the pleading stage of his hearing – to each of the

allegations in the notice to appear. Perez-Mejia v. Holder, No. 07-70118, 2011
WL 1496990, at *4-10 (9th Cir. Apr. 21, 2011). Because these admissions

established Zamora’s removability pursuant to 8 U.S.C. § 1227(a)(2)(B)(i) by clear

and convincing evidence, we deny the petition for review. 8 C.F.R. § 1240.10(c)-

(d).

       PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN

PART.